Citation Nr: 1443755	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-50 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the issue of service connection for tinnitus.  

2.  Entitlement to service connection for a psychiatric disorder to include depression.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for disability of the thoracic and lumbar segments of the spine.  

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to service connection for a left shoulder disability.  

7.  Entitlement to a compensable rating for bilateral foot fungus.

8.  Entitlement to a compensable rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and J.C. 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from August 1969 to August 1971.  

The issues or claims are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2009 and in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the case was remanded to afford the Veteran a hearing before a Veterans Law Judge.  In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In March 2013, the Board remanded the matters for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




In July 2014, the Veteran filed a notice of disagreement with the rating decisions in May 2014 and in June 2014 in which the RO denied the application to reopen the claim of service connection for tinnitus and denied the claims of service connection for a psychiatric disorder and for hypertension.  A statement of the case has not yet been issued.

In July 2014, the Veteran executed a Power of Attorney in favor of J. Michael Woods, Attorney at Law, thereby revoking any prior appointment of a representative.  

The new and material evidence claim for service connection for tinnitus and the claims of service connection for a psychiatric disorder and for hypertension, as well the claims for increase for bilateral foot fungus and for bilateral hearing loss are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  A disability of the thoracic and lumbar segments of the spine, arthritis, was not affirmatively shown to have been present during military service; arthritis as a chronic disease was not manifested to a compensable degree within one year after the separation from service; a disability of the thoracic and lumbar segments of the spine, arthritis, is not related to an injury, disease, or event in service.  

2.  A chronic disability of the right shoulder is not shown.  

3.  A chronic disability of the left shoulder is not shown.  







CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the thoracic and lumbar segments of the spine, arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

On the claims decided, the RO provided pre-VCAA notice by letter dated in April 2009.  As for the timing and content of the VCAA notice, the document complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, and private medical records.

The Veteran was afforded a VA examination in April 2009.  As the report of the VA examination include the Veteran's medical history and sufficient findings to decide the claims, the VA examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).



As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  


Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disability diagnosed after discharge may still be service-connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  


See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

A Disability of the Thoracic and Lumbar Segments of the Spine 

Evidence

The service treatment records show that in February 1970, the Veteran complained of lower back pain while lifting weights.  The assessment was bilateral muscle spasm in the lumbar spine and sleeping on the floor was recommended.  On separation examination the spine and musculoskeletal system were normal.  On the accompanying medical history the Veteran denied back trouble.  

After service, in December 2005 and October 2006, X-rays showed degenerative changes of the lumbar and thoracic spine.  

In September 2013 on VA examination, the VA examiner concluded that degenerative changes in the thoracic spine and lumbar spine were not caused by service and more likely represent a new and separate condition, which developed after service.  




The VA examiner stated that the lumbar muscle spasm during service in February 1970 was acute and transitory and there was no further documentation of a low back condition during service.  The VA examiner noted that degenerative joint disease takes time to develop to the point it can be seen by X-ray.  The VA examiner noted that the Veteran spent 2 years on active duty with no history of thoracic spine problems, whereas after service he spent several decades doing manual labor.  The VA examiner concluded that it was more medically reasonable to attribute the degenerative changes to decades of manual labor and to some extent aging, than to the remote and brief time in service.  The VA examiner found no medically reasonable nexus between the Veteran's visit to sick call during service in 1970 for lumbar muscle spasms and his current lumbar or thoracic condition.  

Analysis 

On the basis of service treatment records alone, the current disability of the thoracic and lumbar segments of the spine, arthritis, was not affirmatively shown by complaint, finding, or history to have had onset during service and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

Arthritis is a chronic disease and service connection may also be established by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 






Although the Veteran has related a history of back pain in service, arthritis was first documented in 2005, more than 30 years after separation from service in 1971 and well beyond the one year presumptive period for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

As the service treatment records alone lack the documentation of the combination of manifestations sufficient to identify arthritis or sufficient observation to establish chronicity during service, on the basis of a single episode of lumbar muscle spasm, chronicity in service is not adequately supported.  

As chronicity is not shown, service connection may still be established by showing a continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology. 

The Veteran is competent to describe symptoms of back pain during and since service, which is within the realm of the Veteran's personal experience, and his statements and testimony about continuity of symptoms is credible.  

But as it does not necessarily follow that there is a relationship between the current disability and the post service symptomatology.  Medical evidence is required to demonstrate such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent to make.  


See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

To the extent the Veteran asserts that his back symptoms are a continuation of the symptoms in that began in service, the Veteran's lay statement is an inference or opinion rather than a statement of fact. 

When the determinative issue involves a causal relationship or nexus between the present arthritis and the post service symptomatology, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A simple medical condition is one that does not require that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159.  

Arthritis is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran based on mere personal observation, that is, without specialized education, training, or experience as a medical professional. 

And arthritis is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167   (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).


See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, arthritis is more analogous to an internal process such as rheumatic fever than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, arthritis is not the type of condition under case law that has been found to be capable of lay observation. 

As the current arthritis is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus of the current low back disability and the post-service symptomatology the Veteran avers. 

Since the Veteran's lay statements and opinion are not competent evidence on the question of a causal relationship or nexus of the current disability and the post-service symptomatology, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service. 38 C.F.R. § 3.303(d).



The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional. Jandreau, at 1377.  There is no medical evidence of medical diagnosis before 2005.  And there is no medical evidence that the current disability is related to symptoms, injury, disease, or events in service. 

The medical evidence of record consists of the opinion of VA examiner in September 2013.  After a review the Veteran's history, including the lumbar muscle spasms in service, the VA examiner stated that the muscle spasms in service resolve.  The VA examiner concluded that it was more medically reasonable to attribute the degenerative changes, arthritis, to decades of manual labor and to some extent aging, than to the remote and brief time in service.  The VA examiner found no medically reasonable nexus between the Veteran's visit to sick call during service in 1970 for lumbar muscle spasms and his current lumbar or thoracic condition was related to service. 

The Board finds that the VA medical opinion is persuasive evidence against the claim.  As there is no other medical evidence to consider and weigh against the unfavorable medical evidence, the preponderance of the evidence is against the claim of service connection.

As the preponderance of the evidence is against the claim, the benefit of the doubt standard of proof does not apply, and service connection is not warranted.  38 U.S.C.A. § 5107(b).

Right and Left Shoulders

The service treatment records contain no complaint, finding, history, or treatment of a right or left shoulder disability.  On separation examination, the musculoskeletal system and the upper extremities were normal.  The neurologic examination was normal.  On the accompanying medical history report, the Veteran denied a painful or trick shoulder.  


After service, in September 2011 the Veteran's complained of tingling into the neck and shoulders, which was associated with cervical spine degenerative joint disease.  

Analysis 

The Veteran is competent to describe pain, which is within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159; Layno, at 469-71.  The Veteran is also competent to report a contemporaneous medical diagnosis or to describe symptoms that later support a diagnosis by a medical professional. 

Although the Veteran is competent to identify shoulder pain, which is capable of lay observation, the question of medical causation, that is, a causal relationship between the shoulder pain and an injury, disease, or event in service, the so called "nexus" requirement, is not a simple medical condition. 

For this reason, the Veteran's lay opinion is not competent evidence on the question of medical causation, that is, a causal relationship between the shoulder pain and an injury, disease, or event in service.  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer such an opinion.  Thus, the Veteran's lay opinion is not competent, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claims. 

As the Veteran's lay evidence is not competent evidence on the question medical causation, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.






The medical evidence shows that the right and left shoulder pain was attributed to degenerative changes of the cervical spine.  Right and left shoulder pain apart from the cervical spine is not shown and pain otherwise without a sufficient factual showing that the pain derives from in-service disease or injury is not a disability for the purpose of VA compensation.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In reaching a determination, the Board has accorded significant probative value to the medical findings establishing that shoulder pain is attributable to nonservice-connected disability of the cervical spine.  

As the preponderance of the evidence is against the claims, there is no doubt to be resolved, and service connection for a right shoulder disability and a left shoulder disability is not warranted.  


ORDER

Service connection for a disability of the thoracic and lumbar segments of the spine, arthritis, is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  


REMAND

In May 2014, the RO denied reopening the claim for service connection for tinnitus and denied service connection for a psychiatric disorder.  In a June 2014 rating decision, service connection was denied for hypertension.  In July 2014, the Veteran filed a notice of disagreement with the May 2014 and June 2014 rating decisions.  


As a statement of the case has not yet been issued, the claims must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In correspondence in August 2014, the Veteran stated that his foot fungus and hearing loss were worse since he was last examined by VA in 2013.  As the evidence suggests a material change in the disabilities a reexamination under 38 C.F.R. § 3.327 is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the claim to reopen service connection for tinnitus and on the claims of service connection for a psychiatric disorder and for hypertension.  A timely substantive appeal is still required to perfect the appeal. 

2.  Afford the Veteran to determine the degree of impairment due to a bilateral foot fungus.  

The VA examiner must address the percentage of the entire body affected or exposed areas of the body affected by bilateral foot fungus.  The examiner is to also address whether systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for treatment, and if so, the total duration of any such treatment in the past 12 months.  

The Veteran's file must be reviewed by the VA examiner.   






3.  Afford the Veteran for a VA audiology examination to determine the level of bilateral hearing loss. 

The Veteran's file must be reviewed by the VA examiner.   

4.  After the development is completed, adjudicate the claims.  If any benefit sought is denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


